DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15 and 17) in the reply filed on October 24, 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: On page 17, line 21, “leading edge 120” should read –leading edge 112--.  
Appropriate correction is required.
Claim Objections
Claim 2 objected to because of the following informalities:  In claim 2, line 2, “chose” should read –chosen--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: eddy generator in claims 1-4, 8-12 and 14.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For clarification purposes, the specification describes the eddy generators to be an elevation and/or a depression and/or recess of a surface of the trialing-edge region, wherein the eddy generator has a pair of vortex generators that may be wing-shaped, delta-shaped, horseshoe-shaped or of an alternative geometry.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vortex generator in claims 3 and and 14.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For clarification purposes, the specification describes the vortex generators to be wing-shaped, delta-shaped, horseshoe-shaped or of an alternative geometry.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 discloses a “Corten Pro”.  It is unknown to Examiner what is meant by this term and it does not appear to be mentioned in the Specification, thus rendering the claim indefinite.
If “Corten Pro” is a Trademarked name, Applicant is reminded that where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name and, accordingly, the identification/description would be indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 8,047,784 (Bonnet hereinafter).
With regard to claim 1, Bonnet discloses a rotor blade (16) for a wind power installation, comprising: 
a rotor blade body (16) having: 
a rotor-blade length (44) extending between a root region (34) and a rotor-blade tip (32), a rotor- blade depth (42) extending between a leading edge (26) and a blunt trailing edge (28), a rotor-blade thickness extending between a pressure side (22) and a suction side (24), a chord located between the leading edge (26) and the blunt trailing edge (28), 
a suction-side trailing-edge region extending on the suction side (24) and a pressure- side trailing-edge region extending on the pressure side (22), wherein at least one region chosen among the suction-side trailing-edge region and the pressure-side trailing-edge region extend from the blunt trailing edge (28) in a direction of the leading edge (26) with an extent that is less than 30 % of the chord, and 
wherein at least one region chosen among the suction-side trailing-edge region and the pressure-side trailing-edge region has at least one eddy generator (110).  The eddy generator (110) as shown in Fig. 4 extends directly from the trialing edge (28) toward the leading edge (26).
With regard to claim 2, Bonnet discloses the rotor blade (16) according to claim 1, wherein the at least one eddy generator (110) causes the at least one region chosen among the suction-side trailing-edge region and the pressure-side trailing-edge region to have an inhomogeneous geometry, such that vortex regions forming at the blunt trailing edge (28) are prevented or weakened.  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 3, insofar as claim 3 is definite, Bonnet discloses the rotor blade (16) according to claim 1, wherein the at least one eddy generator (110) has a vortex generator, wherein the vortex generator is one of a vane vortex generator, a wishbone vortex generator, or a Corten Pro.  See Fig. 6 showing multiple pairs of vortex generators forming eddy generators as claimed.
With regard to claim 5, Bonnet discloses the rotor blade (16) according to claim 1, wherein: 
the blunt trailing edge (28) of at least one profile section is straight and extends substantially parallel to the orientation of the rotor-blade thickness, and/or 
a trailing-edge height of the blunt trailing edge (28) of at least one profile section is more than 50 % of the rotor-blade thickness.  See Fig. 4.
With regard to claim 6, Bonnet discloses the rotor blade (16) according to claim 1,
wherein the rotor blade (16), between the root region (34) having a substantially round cross section and an outer portion having a substantially closed profile, comprises a blunt portion that comprises the blunt trailing edge (28), the blunt portion extending to a relative rotor-blade length of greater than 30 %.  See Fig. 3 showing the blunt trailing edge (28) extending for approximately half of the length of the blade.
With regard to claim 7, Bonnet discloses the rotor blade (16) according to claim 1,
wherein for at least one profile section, the suction-side trailing-edge region comprises a suction-side transition region adjacent to the blunt trailing edge (28) and/or the pressure-side trailing-edge region comprises a pressure-side transition region adjacent to the blunt trailing edge (28), wherein the suction-side transition region is arranged between a suction-side profile contour and the blunt trailing edge (28) and/or the pressure- side transition region is arranged between a pressure-side profile contour and the blunt trailing edge (28), wherein the suction-side transition region and/or the pressure-side transition region have a radius.  Fig. 4 shows both the suction side and pressure side being continuously curved and therefore having a radius.
With regard to claim 8, Bonnet discloses the rotor blade (16) according to the preceding claim 7, wherein the at least one eddy generator (110) is arranged in at least one region chosen among the suction-side transition region and the pressure-side transition region.
With regard to claim 9, Bonnet discloses the rotor blade (16) according to claim 1, wherein the at least one eddy generator (110) is arranged in a suction-side proximal region and/or a pressure-side proximal region adjacent to the blunt trailing edge (28), the suction-side proximal region and/or the pressure-side proximal region extending with less than or equal to 10 % of the chord from the blunt trailing edge (28) in a direction of the leading edge (26), wherein the suction-side proximal region comprises the suction-side transition region and/or the pressure-side proximal region comprises the pressure- side transition region (col. 4 lines 20-34).
With regard to claim 10, Bonnet discloses the rotor blade (16) according to claim 1, comprising: 
a suction-side leading-edge region extending on the suction side (24) and a pressure-side leading-edge region extending on the pressure side (22), the suction-side leading-edge region and/or the pressure-side leading-edge region extending from the leading edge (26) in the direction of the blunt trailing edge (28) with an extent of less than 80 %, the suction-side leading-edge region and/or the pressure-side leading-edge region having at least one eddy generator (110), and/or 
a structural portion comprising the root region (34) and having a substantially circular profile section, wherein at least one eddy generator (110) is arranged in the structural portion (col. 3 lines 59-60 and col. 4 lines 7-19 and 30-34).
With regard to claim 11, Bonnet discloses the rotor blade (16) according to claim 1, comprising a plurality of eddy generators (110), between adjacent eddy generators (110) is a distance in a direction of the rotor-blade length (44), wherein the distance is at least 1 times to maximally 100 times the projection length of the plurality of eddy generators (110) (Fig. 6).
With regard to claim 13, Bonnet discloses the rotor blade (16) according to claim 1 wherein the extent is less than 20 % of the chord.
With regard to claim 14, Bonnet discloses the rotor blade (16) according to claim 3, wherein the at least one eddy generator (110) has a pair of vortex generators, wherein the pair of vortex generators project from the blunt trailing edge (28) (Fig.’s 4, 6 and 8).
With regard to claim 15, Bonnet discloses a rotor for the wind power installation, comprising at least one rotor blade (16) according to claim 1 (Fig. 1).
With regard to claim 17, Bonnet discloses a wind power installation, comprising:
the rotor according to claim 15 (Fig. 1).
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2015/0292522 and 2012/0269644 each disclose rotor blades substantially similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745